Case: 20-1381    Document: 40    Page: 1   Filed: 09/02/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 PRAKASH NARAYAN,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1381
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00442-EGB, Senior Judge Eric G. Bruggink.
                  ______________________

                Decided: September 2, 2020
                  ______________________

    PRAKASH NARAYAN, Sacramento, CA, pro se.

     ELISSA HART-MAHAN, Tax Division, United States De-
 partment of Justice, Washington, DC, for defendant-appel-
 lee. Also represented by PAUL ANDREW ALLULIS, THOMAS
 J. CLARK, RICHARD E. ZUCKERMAN.
                  ______________________

    Before DYK, O’MALLEY, and REYNA, Circuit Judges.
 PER CURIAM.
Case: 20-1381     Document: 40     Page: 2    Filed: 09/02/2020




 2                                  NARAYAN   v. UNITED STATES



      Prakash Narayan appeals from an order of the United
 States Court of Claims (“Claims Court”) returning his De-
 cember 17, 2019 Motion for Reconsideration unfiled. Ap-
 pellee’s App. 37. Because the Claims Court did not abuse
 its discretion, we affirm.
                       I. BACKGROUND
     Narayan, a registered tax preparer in Sacramento,
 California, filed suit in the Claims Court on March 18,
 2019. He sought payment from the government in the
 amount of $240 for preparation of a 2017 federal income
 tax return for one of his clients. Narayan’s complaint al-
 leged that he and his client had agreed that $240 of the
 client’s tax refund would be deposited directly into Nara-
 yan’s bank account. The money was temporarily placed in
 Narayan’s account but was pulled back by the Internal
 Revenue Service and deposited in his client’s account in-
 stead.
      The government moved to dismiss Narayan’s com-
 plaint on July 16, 2019, arguing both that the Claims Court
 lacked jurisdiction and that Narayan failed to state a
 claim. The court entered an order dismissing Narayan’s
 complaint for lack of jurisdiction on September 5, 2019. It
 reasoned that the governing regulations require a refund
 must be deposited in an account bearing the taxpayer’s
 name and forbid money being deposited in a tax preparer’s
 account. The Claims Court thus found that Narayan had
 failed to establish the court’s authority to hear the case un-
 der the Tucker Act.
     Narayan filed a Notice of Appeal with this Court on No-
 vember 22, 2019—78 days after the Claims Court’s judg-
 ment. The government filed a motion to dismiss the appeal
 as untimely filed more than 60 days after the Claims
 Court’s decision. We granted the government’s motion on
 January 29, 2020. In the meantime, Narayan filed with
 the Claims Court the Motion for Reconsideration at issue
 in the present appeal. The Claims Court received the
Case: 20-1381     Document: 40     Page: 3    Filed: 09/02/2020




 NARAYAN   v. UNITED STATES                                 3



 motion on December 17, 2019—103 days after the Claims
 Court’s judgment—and promptly returned the motion, un-
 filed, on December 19, 2019. It explained, the “filing does
 not fall within the Rules of the United States Court of Fed-
 eral Claims or a court order.” Appellee’s App. 37.
     Narayan appeals the Claims Court’s order returning
 his Motion for Reconsideration unfiled. We have jurisdic-
 tion pursuant to 28 U.S.C. § 1295(a)(3); see also Hunsaker
 v. United States, 197 F. App’x 912, 912–13 (Fed. Cir. 2006).
                         II. ANALYSIS
     We review the Claims Court’s handling of a motion for
 reconsideration for abuse of discretion. Nat’l Westminster
 Bank, PLC v. United States, 512 F.3d 1347, 1363 (Fed. Cir.
 2008); Parsons v. United States, 174 F. App’x 561, 563 (Fed.
 Cir. 2006). Under the Rules of the Claims Court, a motion
 for reconsideration must be filed within 28 days of the en-
 try of judgment. R.C.F.C. 59(b)(1). This time limit pro-
 motes the finality of judgments and its enforcement is not
 normally an abuse of discretion. See Kornafel v. United
 States, 55 F. App’x 551, 553 (Fed. Cir. 2003). It is well ac-
 cepted, moreover, that a trial court lacks authority to re-
 consider a question that is pending on appeal. See e.g.,
 Smith v. Pollin, 194 F.2d 349, 350 (D.C. Cir. 1952); 11
 Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc.
 Civ. § 2821 (3d ed., 2020 update).
     The Claims Court did not abuse its discretion when it
 rejected Narayan’s Motion for Reconsideration. Narayan’s
 motion was well outside the proper time for filing such a
 motion. Moreover, because Narayan’s appeal from the
 Claims Court’s underlying decision was still pending at the
 time that he filed his Motion for Reconsideration, the
 Claims Court could not have properly exercised authority
 to resolve the motion.
Case: 20-1381    Document: 40      Page: 4   Filed: 09/02/2020




 4                                 NARAYAN   v. UNITED STATES



                      III. CONCLUSION
     Narayan’s various arguments on the merits of his case
 come too late. 1 For the reasons discussed above, we affirm
 the order of the Claims Court.
                        AFFIRMED
                           COSTS
     No costs.




     1   On August 20, 2020, Narayan filed with the court
 various documents relating to his 2019 taxes. Those docu-
 ments bear no relationship to his claim for $240 of his cli-
 ent’s 2017 tax refund and do not impact our decision on
 appeal.